COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-16-00403-CR


ANGELICA RENEE GRAY                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1091484D

                                    ----------

                          MEMORANDUM OPINION1

                                    ----------

      In a single point, Appellant Angelica Renee Gray complains that the trial

court abused its discretion by revoking her community supervision. We affirm the

trial court’s judgment.




      1
       See Tex. R. App. P. 47.4.
      On February 18, 2009, Appellant pleaded guilty to the second-degree

felony offense of aggravated assault with a deadly weapon, and the trial court

placed her on six years’ deferred adjudication community supervision. The trial

court extended Appellant’s community supervision for one year in 2015 and for

another year in 2016.

      On May 24, 2016, the State filed a petition to proceed to adjudication,

alleging that Appellant had violated her community supervision conditions by

committing the new offense of aggravated assault with a deadly weapon, by

possessing a firearm away from her home, and by illegally using a controlled

substance, namely marijuana.      Appellant pleaded not true to the aggravated

assault and possession allegations, but she pleaded true to the controlled

substance allegation.   The trial court found true the State’s possession and

controlled-substance allegations, adjudicated Appellant guilty of aggravated

assault with a deadly weapon, and sentenced her to 12 years’ confinement.

      We review an order revoking community supervision under an abuse of

discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). In a

revocation proceeding, the State must prove by a preponderance of the evidence

that the defendant violated the terms and conditions of community supervision.

Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). The trial court is

the sole judge of the credibility of the witnesses and the weight to be given their

testimony, Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.]


                                        2
1981), and we review the evidence in the light most favorable to the trial court’s

ruling. Cardona, 665 S.W.2d at 493.

      In her sole point, Appellant argues that the trial court abused its discretion

by revoking her community supervision because the evidence was insufficient to

show that Appellant possessed a firearm away from her residence. However, we

need not resolve that question because Appellant pleaded true to the State’s

allegation that she illegally used a controlled substance.

      Proof of a single violation of community supervision conditions is sufficient

to support an order revoking community supervision. See Garcia v. State, 387

S.W.3d 20, 26 (Tex. Crim. App. 2012) (citing Moore v. State, 605 S.W.2d 924,

926 (Tex. Crim. App. [Panel Op.] 1980)). And a plea of true to any one allegation

of a violation of a condition of community supervision, standing alone, is sufficient

to support a finding that that community supervision condition has been violated.

Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979). Since

Appellant pleaded true to the controlled substance allegation, the trial court did

not abuse its discretion by revoking her community supervision. We overrule

Appellant’s sole point.

      Having overruled Appellant’s sole point, we affirm the trial court’s

judgment.


                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE



                                         3
PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 27, 2017




                                4